Case 1:18-cv-07291-VSB-RWL Document 74-13 Filed 08/10/20 Page 1 of 2




                  EXHIBIT 12
                                              Case 1:18-cv-07291-VSB-RWL Document 74-13 Filed 08/10/20 Page 2 of 2


DAILY BALANCE
AWX FLOAT                                         3,250,012
AWX AVAILABLE FLOAT                               1,700,000
AWX totals
DAILY:                                                      Mint                                           Absolute #                                             % of Float            % of Available Float
              24-Jul Buy                                         624073                                                 624073   total purchases         624073                 19.20                    36.71 (purchases)
                     Sell                                        -95986                                                  95986
                     Short Sell                                   -3100                                                   3100   total sales              99086                  3.05                   5.83 (sales)
                     DAY 1 BALANCE (purchases - sales)           528087 Total trades (purchases + sales)                723159                                                  22.25                  42.54 (purchases + sales)
              25-Jul Buy                                         703602                                                 703602   total purchases         703602                 21.65                  41.39 (purchases)
                     Sell                                       -118277                                                 118277
                     Short Sell                                       0                                                      0   total sales             118277                  3.64                   6.96 (sales)
                     DAY 2 BALANCE (purchases - sales)           585325 Total trades (purchases + sales)                821879                                                  25.29                  48.35 (purchases + sales)
              26-Jul Buy                                         690184                                                 690184   total purchases         690184                 21.24                  40.60 (purchases)
                     Sell                                       -215677                                                 215677
                     Short Sell                                       0                                                      0   total sales             215677                  6.64                  12.69 (sales)
                     DAY 3 BALANCE (purchases - sales)           474507 Total trades (purchases + sales)                905861                                                  27.87                  53.29 (purchases + sales)
              27-Jul Buy                                         327406                                                 327406   total purchases         327406                 10.07                  19.26 (purchases)
                     Sell                                       -192340                                                 192340
                     Short Sell                                       0                                                      0   total sales             192340                  5.92                  11.31 (sales)
                     DAY 4 BALANCE (purchases - sales)           135066 Total trades (purchases + sales)                519746                                                  15.99                  30.57 (purchases + sales)
              30-Jul Buy                                              0                                                      0   total purchases              0                  0.00                   0.00 (purchases)
                     Sell                                       -719885                                                 719885
                     Short Sell                                       0                                                      0   total sales             719885                 22.15                  42.35 (sales)
                     DAY 5 BALANCE (purchases - sales)          -719885 Total trades (purchases + sales)                719885                                                  22.15                  42.35 (purchases + sales)
              31-Jul Buy                                              0                                                      0   total purchases              0                  0.00                   0.00 (purchases)
                     Sell                                       -799720                                                 799720
                     Short Sell                                       0                                                      0   total sales             799720                 24.61                  47.04 (sales)
                     DAY 6 BALANCE (purchases - sales)          -799720 Total trades (purchases + sales)                799720                                                  24.61                  47.04 (purchases + sales)

TOTAL SHORT SWING:                                                                                                          PURCHASES TOTAL             2345265                 72.16 (PERCENT OF FLOAT)
                                                                           TOTAL TRADES                             4490250 SALES TOTAL                 2144985                 66.00 (PERCENT OF FLOAT)

                                                                                                                                 PURCHASES PLUS SALES   4490250                138.16 (PERCENT OF FLOAT)

                                                                                                                                 PURCHASES TOTAL        2345265                137.96 (PERCENT OF AVAILABLE FLOAT)
                                                                                                                                 SALES TOTAL            2144985                126.18 (PERCENT OF AVAILABLE FLOAT)

                                                                                                                                 PURCHASES PLUS SALES   4490250                264.13 (PERCENT OF AVAILABLE FLOAT)
